Citation Nr: 0523008	
Decision Date: 08/23/05    Archive Date: 09/09/05	

DOCKET NO.  03-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a retinal disorder 
secondary to antimalarial medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Boston, Massachusetts, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  Competent medical opinion relates the veteran's currently 
diagnosed bilateral ring scotoma to the veteran taking 
antimalarial tablets during his active military service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for a retinal disorder resulting from 
the taking of antimalarial tablets in service are met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claim.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  The VCAA 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In light of the decision herein, the 
Board finds that any error with regard to the duty to assist 
and the duty to notify provisions of the VCAA is harmless and 
results in no prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a post 
service diagnosis of a disease, when the physician relates 
the current condition to the veteran's active service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (Explaining 
the regulatory construction and applicability of § 3.303(d)).  
In such instances, a grant of service connection is warranted 
only when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease process or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all of the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

A review of the evidence in this case reveals that in his 
report of medical history made at the time of separation 
examination in October 1969, reference was made to "malaria 
Oct 1968."  Clinical examination at that time was essentially 
unremarkable, except for notation of bilateral refractive 
error.

The veteran filed his initial claim for service connection 
for a damaged retina in February 2002.  He attributed the 
damage to antimalarial tablets he took while in service.  He 
stated the diagnosis had been made by a VA physician at the 
VA Medical Center, Albany, New York.

VA medical records associated with the claims folder in 2002 
include the report of an eye examination in November 2001.  
The examination was described as consistent with dry age-
related macular degeneration bilaterally.  It was noted 
"however, electroretinogram, visual field and history of 
malaria are consistent with possible chloroquine toxicity."

Additional medical evidence includes the report of a VA eye 
clinic visit in October 2002 at which time it was stated the 
veteran had a history of ring scotomas bilaterally on visual 
fields.  It was stated "this is considered secondary to 
chloroquine toxicity."

The medical record also includes a report of a May 2004 
authorized examination accorded the veteran.  It was 
indicated that, while serving in Vietnam for 13 months 
between 1968 and 1969, the veteran took antimalarial 
medications.  It was further reported that, after extensive 
workup that included a visual evoked response, CT scan, and 
magnetic resonance imaging, it was concluded that the 
veteran's visual field defect was "most likely" secondary to 
his antimalarial medications.

Current ophthalmologic examination showed ring scotomas in 
the central visual field in both eyes.  The examiner stated 
that, while the veteran was currently asymptomatic, he had a 
visual field defect that was consistent with toxicity 
secondary to antimalarial medications.

The aforementioned medical opinions constitute the only 
persuasive medical opinions on the matter before the Board.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190 (1992)).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The Board finds that, in arriving at their opinions, the 
physicians mentioned above properly considered the factors 
contained in the governing regulations.  The Board notes that 
it has to deal with medical opinion evidence couched in terms 
such as "highly possible," "at least as likely as not," and 
"biologically possible," rather than absolutes.  See Lathan 
v. Brown, 7 Vet. App. 359, 366 (1995) (medicine is more art 
than exact science).  Although the medical opinions of record 
are not couched in terms of absolute certainty, they do not 
have to be.  Id.

In any event, under the benefit of the doubt rule, in order 
for a claimant to prevail, there need not be a preponderance 
of the evidence in the veteran's favor, but only an 
approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b).  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 48, 54 (1990).  In 
the instant case, based on a longitudinal review of the 
evidence of record, the Board finds that the evidence for and 
against the claim for service connection for a retinal 
disorder secondary to the taking of antimalarial tablets is 
at least in a state of relative equipoise.  With reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that service connection for a retinal disorder, currently 
diagnosed as ring scotomas in the central visual fields in 
both eyes, is warranted.


ORDER

Service connection for ring scotomas in the central visual 
field in both eyes is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


